DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/27/2021 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergkessel et al. (US 6,171,714) in view of Dobashi et al. (US 2009/0047539) and Arai et al. (US 2013/0011690).
Regarding claims 1 and 4:
Bergkessel discloses flexible laminates comprising a polymer film, a nickel tie coat layer, a copper seed coat layer, and another layer of copper (col 1 ln 10+; col 2 ln 13+). The tie coat comprises nickel metal or a nickel alloy further comprising zinc, tantalum, titanium, etc. (col 3 ln 47+). Although Bergkessel describes its laminates as “adhesiveless,” this refers to polymeric adhesives (see the background discussion at column 1, line 35+) and so the laminate is nevertheless encompassed by the present claims because Bergkessel’s “tie coat layer” comprises the same materials as the presently claimed “adhesive layer”. The polymer film can comprise various polymers, including those that are inherently transparent, such as polyethylene, polyacrylics, polyester, etc. (col 2 ln 43-col 3 ln 37).
The first copper layer is deposited using known techniques such as PVD, sputtering, ion plating, etc., which are dry plating methods (col 4 ln 66+). The second copper layer is deposited via electroplating, which is a wet plating method (col 6 ln 51+).
Bergkessel is silent with regard to a diallyldimethylammonium chloride polymer and bis(3-sulfopropyl)disulfide in the copper.
Such polymers were known in the art. For example, Dobashi discloses a copper electrolytic solution comprising a compound having a mercapto group and a copolymer of diallyl dialkyl ammonium salt and sulfur dioxide, more specifically a copolymer of diallyl dimethyl ammonium chloride and sulfur dioxide [abstract; 0023; 0027]. The compound having a mercapto group includes bis(3-sulfopropyl)disulfide [0024]. The solution provides copper having a low profile and little waviness [0010; 0072-0078].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Dobashi’s copper plating, including use of a plating solution comprising a copolymer of diallyl dimethyl ammonium chloride and sulfur dioxide, to form the copper layer of Bergkessel to provide copper having a low profile and little waviness.
Given that Bergkessel in view of Dobashi discloses a product as claimed made from the same process as claimed including the same plating solution, it is clear that the copper plating layer would necessarily include copper crystals grown across the entire copper plating layer and furthermore would result in a copper layer having a surface resistance within the claimed range.
Bergkessel is silent with regard to a blackening layer.
Such layers were known in the art. For example, Arai discloses copper foil for printed circuits [0002]. On the foil, Arai provides a copper-cobalt-nickel alloy layer [0034; claim 1]. This provides a black color that provides improved precision in positioning through-holes and heat absorptivity [0100-0101]. Subsequently, Arai applies chrome oxide, an oxidizer, to the surface, i.e., oxygen is introduced to the surface [0014].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a black layer as taught by Arai to provide the improvements taught therein, including improved positioning precision and heat absorptivity.
Regarding claim 2:
Although Bergkessel and Dobashi do not disclose forming the plating layer using a single plating take, note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed step of using a single plating tank and given that Bergkessel in view of Dobashi meets the requirements of the claimed composition, the references meet the requirements of present claims.
Regarding claims 3 and 5:
As mentioned above, Bergkessel discloses electroplating (col 6 ln 51+).


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to require the presence of a component derived from bis(3-sulfopropyl)disulfide overcomes previous rejections based on Harigaya (JP 2004-035918). The reference discloses 3-mercapto-1-sulfonic acid (see, e.g., abstract), but is silent with regard to bis(3-sulfopropyl)disulfide.

Applicant argues Bergkessel and Arai are deficient with respect to “the copper plating layer includes a component derived from a diallyldimethylammonium chloride polymer and a component derived from bis (3-sulfopropyl)disulfide” as required by amended claim 1 (p4-5).
While the examiner agrees the references are silent with regard to the claimed features, such features were known in the art as demonstrated by newly cited Dobashi. Therefore, the examiner concludes the claimed invention would have been obvious to one of ordinary skill in the art as explained in the rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787